Citation Nr: 0422642	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss, based on an initial award.  

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied an increased rating for 
bilateral tinnitus and granted service connection for 
bilateral hearing loss, which was assigned a noncompensable 
rating, effective from July 2001, the date of receipt of the 
claim for benefits.  The veteran appealed the denial of an 
increased rating for bilateral tinnitus and expressed his 
dissatisfaction with the noncompensable rating assigned his 
bilateral hearing loss.  

On appeal, the veteran requested to testify at a personal 
hearing to be held at the RO before a Veterans Law Judge.  He 
was notified of the scheduled Travel Board hearing by VA 
letter, dated in October 2002.  However, he did not attend 
the scheduled hearing; he did not provide VA with an 
explanation for his nonattendance; and he did not request a 
postponement of the hearing.  Hence, the case will be 
processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC..  VA will notify the veteran 
if further action is required on his part.  


REMAND

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision.  
Further, the statute and regulation provide that, before an 
initial unfavorable AOJ decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2003).  
Such notice, to be sent via letter, must advise the veteran 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  A general form letter, prepared by 
the RO, not specifically addressing the disabilities at 
issue, is not acceptable.  

The RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the veteran.  In Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), the United States Court of Veterans 
Appeals (Court) noted that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

In the case at hand, the veteran's substantially complete 
application was received in July 2001.  However, although VA 
sent him a letter in August 2001, that letter did not 
informed him of the VCAA nor did the letter advise him of the 
development actions required by the statute.  The initial 
adjudication took place in October 2001.  A statement of the 
case was issued in September 2003, which did not contain the 
pertinent provisions of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio, 16 Vet. App. at 
187.  

Review of the record finds that VA has not fulfilled its duty 
to assist the veteran in support of his claim.  There has not 
been substantial compliance with Pelegrini II in that the 
veteran has not received the VCAA content-complying notice 
nor has there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the circumstances, the Board finds that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  He has the 
right on remand to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II.  In remanding this 
case, the Board is neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ action or 
decision.  The Board is merely noting that the veteran is 
entitled on remand to VCAA-content-complying notice.  
Pelegrini II.  This violation of due process must be 
addressed before the Board can undertake any action on the 
veteran's claims.  

In addition, other recent decisions of the United States 
Court of Appeals for the Federal Circuit, as well as the 
United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of 
the VCAA.  

In the case at hand, the Board further observes that the most 
recent VA medical examination for the disabilities at issue 
was conducted in September 2001, which is almost three years 
old.  When the veteran claims that his conditions are worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
conditions, VA's duty to assist includes providing him with a 
new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Under the circumstances, the Board believes that the 
veteran should undergo another VA audiological examination in 
order to determine the nature and severity of the service-
connected bilateral hearing loss and bilateral tinnitus 
currently on appeal.  

As a reminder, the veteran has expressed his disagreement 
with the noncompensable rating assigned his bilateral hearing 
loss.  The Board notes that the assigned noncompensable 
disability rating is based on the initial award of that 
benefit, effective July 2001, the date of receipt of his 
claim.  Hence, that issue has been recharacterized as 
involving the propriety of the assignment of the initial 
rating because, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for both bilateral 
hearing loss and bilateral tinnitus.  
After securing the necessary releases, 
the RO should obtain copies of those 
records not already in the claims file 
and have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The RO is to schedule the veteran to 
undergo VA audiological examination 
conducted by a state-licensed audiologist 
and the examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  The examination will be conducted 
without the use of hearing aids.  

Prior to the examination, the claims 
folder, to include the service medical 
and service personnel records, must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  

The examination report must include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached.  The 
examiner's typewritten report should be 
associated with the other evidence on 
file in the veteran's claims folder.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the claims currently on 
appeal, to include consideration of 
"staged ratings" pertaining to the 
claim for a compensable rating for 
bilateral hearing loss.  Fenderson.  The 
RO is advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


